Exhibit 10.1
Amended and Restated License Agreement
This Amended and Restated License Agreement (the “Agreement”) is made and
entered into this 5th day of November, 2009 by and between Synthesis Energy
Systems, Inc., a Delaware corporation having its principal place of business at
Three Riverway, Suite 300, Houston, Texas 77056 and a representative office at
777 Zhao Jia Bang Road, Unit 516 Pine City Center, Shanghai, 200032 P.R. China
(hereinafter referred to as “SES”) and Gas Technology Institute, an Illinois
non-profit corporation having its principal place of business at 1700 South
Mount Prospect Road, Des Plaines, Illinois 60018 (hereinafter referred to as
“GTI”) (SES and GTI hereinafter referred to collectively as the “parties” and
each of them as a “party”).
WITNESSETH
WHEREAS, GTI and Synthesis Energy Systems, LLC (the predecessor to SES) entered
into a LICENSE AGREEMENT dated January 22, 2004, which (together with the
amendments thereto) was replaced and superseded by an Amended and Restated
License Agreement dated 31 August 2006 (together with Amendment No. 1 thereto
dated June 14, 2007) (the “2006 Agreement”); and
WHEREAS, GTI and SES wish to replace and supersede the 2006 Agreement in its
entirety with this Amended and Restated License Agreement.
NOW THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and other good and valuable consideration, receipt of which is
hereby acknowledged by both parties, the parties do hereby agree as follows:
ARTICLE 1. DEFINITIONS
1.1 “2006 Agreement” has the meaning given to it in the first paragraph of the
recitals above.
1.2 “Affiliate” shall mean any entity that directly, or indirectly through one
or more intermediaries, Controls, is Controlled by, or is under common Control
with, a party.
1.3 “Biomass” shall mean organic material such as wood, municipal solid waste,
manures and other animal waste, agricultural residue and crops, and refuse
derived fuel, that can be converted to energy.
1.4 “Carried Interest” shall mean an equity ownership in an entity granted to
SES or an SES Affiliate whereby SES or its Affiliate does not pay cash
consideration for such ownership interest.
1.5 “Coal” shall mean anthracite, bituminous, sub-bituminous, lignite, peat,
cannel, waste from coal cleaning/preparation facilities (including but not
limited to middlings, coarse refuse, gob, culm and gangue). Additionally, for
the purposes of this Agreement, the term Coal would additionally include oil
shale, petroleum coke and other non-biomass solid and heavy liquid
hydrogen-carbon materials.
Certain information in this exhibit has been omitted in reliance upon Rule 24b-2
under the Securities Exchange Act of 1934, as amended, and has been filed
separately with the Securities and Exchange Commission.

 

 



--------------------------------------------------------------------------------



 



1.6 “Coal and Biomass Mixture” shall mean a feed stock for U-GAS that consists
of no less than sixty percent (60%) Coal and no more than forty percent (40%)
Biomass.
1.7 “Control” means with respect to any entity, possession of the power,
directly or indirectly, to direct or cause the direction of the management
policies of such entity, whether through the ownership of voting securities, by
contract or otherwise and “Controls” and “Controlled” shall be construed
accordingly.
1.8 “Effective Date” of this Agreement is defined as the date first written
hereinabove.
1.9 “GTI’s Confidential Information” has the meaning given to it in Section 3.1.
1.10 “GTI’s Sublicense Royalty Share” has the meaning given to it in
Section 4.3.
1.11 “Improvements” shall mean any improvements, modifications, further
inventions and designs that SES, its Affiliates, any Third Party or any SES
Investee may discover, make or develop at any time during the Term with respect
to the Licensed Process, and the methods and apparatus used in the operation of
the Licensed Process.
1.12 “Initial Term” has the meaning given to it in Section 10.1.
1.13 “Know-How” shall mean all technical information, including trade secrets,
pertaining to GTI’s proprietary U-GAS system including, but not limited to,
theses, designs, drawings, blueprints, specifications, test data, charts,
fabrication techniques, materials of construction, and formulations, graphs,
operating and test procedures, shop practices and instruction manuals.
1.14 “Licensed Process” shall mean any Coal, mixture of Coal and Biomass, or
Biomass gasification process that incorporates Know-How as defined hereinabove.
1.15 “March-In Payment” has the meaning given to it in Section 4.2.
1.16 “SES’ Confidential Information” has the meaning given to it in Section 3.8.
1.17 “SES Investee” means any entity in which SES or any of its Affiliates is
proposing to invest in, has a contractual option to invest in, has invested in,
or has received a Carried Interest in, when such investment, option, to invest,
and Carried Interest in the aggregate exceeds * of the entity’s equity, and
which is not Controlled by SES nor by any of its Affiliates.
1.18 “Standard Royalty” has the meaning given to it in Section 4.5.
1.19 “Sublicense” has the meaning given to it in Section 2.2, and “Sublicensed”
shall be construed accordingly.
1.20 “Sublicense Royalties” has the meaning given to it in Section 4.3.
1.21 “Term” means the Initial Term and any extensions thereto pursuant to
Section 10.1.
1.22 “Third Party” means any third party that sublicenses the Know-How during
the Term, specifically excluding any SES Investees and any Affiliates of SES.

      [*]  
This information has been omitted in reliance upon Rule 24b-2 under the
Securities Exchange Act of 1934, as amended, and has been filed separately with
the Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------



 



1.23 “U-GAS” shall mean a process involving conversion of Coal, a mixture of
Coal and Biomass, or Biomass to fuel gas by reaction of Coal, a mixture of Coal
and Biomass, or Biomass with air, enriched air, or oxygen with the addition of
steam, carbon dioxide or other diluent gases in a fluidized bed reactor system
with a sloping grid and central nozzle in which high carbon conversion is
obtained by utilizing techniques with or without ash agglomeration with control
of ash sintering and the withdrawal of high ash material or agglomerates,
wherein crushed Coal, a mixture of Coal and Biomass, or Biomass is fed directly
into the fluidized bed with recycle of Coal dust or char fines entrained in
effluent gas back into the fluidized bed.
ARTICLE 2. LICENSE GRANT
2.1 Scope of License.

  (a)  
GTI hereby grants to SES, and SES hereby accepts, an irrevocable, world-wide,
exclusive license to manufacture, make, use and sell U-GAS systems for
conversion of Coal and/or Coal and Biomass Mixture incorporating or using the
Know-How.
    (b)  
GTI also hereby grants to SES, and SES hereby accepts, an irrevocable,
world-wide, non-exclusive license to manufacture, make, use and sell U-GAS
systems for conversion of Biomass and/or mixtures of Coal and Biomass
incorporating or using the Know-How.
    (c)  
Affiliates of SES and subcontractors of SES (including but not limited to third
party manufacturers appointed by SES or any of its Affiliates) shall be
permitted to access and use the Know-How provided such access and use is
(subject to the sublicense and use rights granted pursuant to Section 2.2) only
for the business purposes of SES or the relevant Affiliate, is subject to
written agreements of strict confidentiality and is in accordance with the terms
of this Agreement (in particular, paragraphs (i) to (iii) of Section 2.2(d)
below shall apply, subject to the appropriate language changes having been made
thereto, to the access and use of the Know-How by an Affiliate of SES).
    (d)  
SES shall not sell products that use the Know-How of GTI other than as part of a
U-GAS system.

2.2 Sublicense and Use Rights. SES and its Affiliates shall have the right to
grant sublicenses of the Know-How to third parties for the purpose of enabling
such third parties to manufacture, make and use U-GAS Coal gasification systems
incorporating or using the Know-How of GTI (each a “Sublicense”), provided that
each Sublicense is granted pursuant to a signed, written sublicense agreement
between SES or its Affiliate (as applicable) and the relevant third party and
subject to the following:

  (a)  
neither SES nor its Affiliates shall grant a Sublicense to any Third Party
unless such Sublicense has been previously approved in writing by GTI as
follows:

  (i)  
SES may from time to time, during the initial stages of a project, provide GTI
with notice in writing setting out the name of the Third Party to which

 

3



--------------------------------------------------------------------------------



 



     
it wishes to grant a Sublicense, and the initial terms thereof including the
preliminary licensed design capacity, unique planned application considerations,
and a minimum and maximum license fee range, and requesting GTI’s approval for
the purpose of this sub-Section 2.2(a);
    (ii)  
within 10 business days of the date of such notice from SES, GTI shall notify
SES in writing of the approval or non-approval of such Third Party, and in the
event of a non-approval such notification from GTI shall specify the reasons for
such non-approval, it being acknowledged and agreed by the parties that such
approval shall not be unreasonably withheld or conditioned;
    (iii)  
in the event GTI fails to notify SES of the approval or non-approval of the
relevant Third Party as contemplated in paragraph (ii) above, the Third Party
will be deemed to have been approved by GTI for the purposes of this
sub-Section 2.2(a);

  (b)  
SES shall no less frequently than once every 3 months during the Term provide
GTI with a report on the status of its negotiations with any third party in
respect of any Sublicense;
    (c)  
any such Sublicense may be for a U-GAS system which uses as its feed stock
either entirely Coal, entirely Biomass or a mixture of Coal and Biomass in any
proportion as determined by SES or its Affiliate (as applicable) and the
relevant third party;
    (d)  
SES or its Affiliate (as applicable) may enter into Sublicense agreements with
third parties on such terms as SES reasonably considers appropriate, provided
that such agreements shall contain provisions substantially similar to the
following:

  (i)  
each Sublicense may not be transferred from the Sublicensed site, project or
facility to another site, project or facility without the prior written consent
of SES or its Affiliate, and GTI;
    (ii)  
the process design package engineering services to be provided in respect of the
Sublicensed project shall be performed jointly by SES or its Affiliate (as
applicable) and its production engineering subcontractor; and
    (iii)  
the Third Party may construct a U-GAS system having a capacity in excess of the
syngas capacity expressly permitted in the Sublicense, provided that (A) if the
excess capacity is equal to or less than *% of the Sublicensed syngas capacity,
no additional Sublicense Royalties shall be payable by the Third Party and
(B) if the excess capacity is more than *% of the Sublicensed syngas capacity,
and such excess capacity is a result of the Third Party exceeding the design
limits set out in the process design package, the Third Party shall pay
additional Sublicense Royalties to SES

      [*]  
This information has been omitted in reliance upon Rule 24b-2 under the
Securities Exchange Act of 1934, as amended, and has been filed separately with
the Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------



 



     
or its Affiliate (as applicable), such additional Sublicense Royalties to be
calculated based on the amount of excess syngas capacity.

ARTICLE 3. CONFIDENTIAL DISCLOSURE AND NON-USE
GTI’s Confidential Information
3.1 SES and GTI acknowledge and agree that GT1 owns and/or controls certain
information and trade secrets relating to the Know-How which are confidential
and which afford GTI an advantage over its competitors which do not have such
information. For purposes of this Agreement, information required to be
maintained secret (hereinafter referred to as “GTI’s Confidential Information”)
is defined to be all information related to the Know-How which is disclosed by
GTI to SES pursuant to this Agreement, except that which:

  (a)  
was in the public domain prior to receipt under this Agreement or which
thereafter becomes part of the public domain through no fault or breach of duty
to maintain it confidential by SES; or
    (b)  
SES can show was in its possession at the time of receipt under this Agreement;
or
    (c)  
SES receives from a third party, which was not under an obligation of
confidentiality or non-use to GTI, either directly or indirectly.

3.2 Confidential Information disclosed pursuant to this Agreement shall, where
possible, be reduced to writing, pictorial form, or electronic recording and
marked “Confidential” or “Proprietary” or with words of similar import. Neither
party shall be deemed to have disclosed Confidential Information due to the fact
that such Confidential Information can be discerned from a U-GAS system sold by
such party, either through reverse engineering or observation or due to the
nature of the product itself.
3.3 All Confidential Information disclosed pursuant to this Agreement by GTI
shall remain the property of GTI and, except as otherwise licensed hereunder, no
license or grant of rights in any of the Confidential Information covered
hereunder is conveyed by GTI solely by its disclosure hereunder.
3.4 SES agrees that during the Term and for a period of ten (10) years
thereafter, SES will hold secret and confidential, will not disclose in any
manner to any person or concern, except to any of its or its Affiliates’
employees or contractors or Third Parties as are required to use such
information, and only then under an obligation of secrecy binding upon such
employees or contractors, and as otherwise permitted under the provisions of
this Agreement, and will not use, except pursuant to this Agreement, any of the
Confidential Information.
3.5 SES hereby agrees to indemnify and hold harmless GTI and its Affiliates
against any liability or loss resulting from unauthorized disclosure or use of
the Confidential Information by itself, its agents, or its Affiliates, to whom
the Confidential Information is disclosed pursuant to this Agreement. No
indemnity payments hereunder shall relieve the breaching party from liability
under applicable patent, copyright or trade secret laws, nor shall such payments

 

5



--------------------------------------------------------------------------------



 



constitute a grant or continuation of a grant of any express or implied license
or covenant not to sue under any patents, copyrights or trade secrets of GTI.
3.6 In the event that Confidential Information of GTI shall be required by law
to be made available to any government agency by SES, SES shall notify GTI in
writing of the requirement of such disclosure at least thirty (30) days prior to
such disclosure, unless disclosure in less than thirty (30) days is required, in
which case SES shall immediately notify GTI of the requirement. A copy of the
disclosed Confidential Information shall be sent to GTI coincidental with the
transmission of the Confidential Information to the government.
3.7 Notwithstanding anything herein to the contrary, SES hereby provides GTI
with the assurance that no Confidential Information disclosed to SES pursuant to
this Agreement shall be re-exported or trans-shipped directly or indirectly to
any destination requiring the approval of the United States Government for such
export or shipment until a request to do so has been submitted to and approved
by the United States Government.
SES’ Confidential Information
3.8 SES and GTI acknowledge and agree that, as between GTI and SES, SES owns
and/or controls certain information and trade secrets relating to the
Improvements which are confidential and which afford SES an advantage over its
competitors which do not have such information. For purposes of this Agreement,
information required to be maintained secret (hereinafter referred to as “SES’
Confidential Information”) is defined to be all information related to the
Improvements which is disclosed by SES to GTI pursuant to this Agreement, except
that which:

(a)  
was in the public domain prior to receipt under this Agreement or which
thereafter becomes part of the public domain through no fault or breach of duty
to maintain it confidential by GTI; or
  (b)  
GTI can show was in its possession at the time of receipt under this Agreement;
or
  (c)  
GTI receives from a third party, which was not under an obligation of
confidentiality or non-use to SES, either directly or indirectly.

3.9 SES’ Confidential Information disclosed pursuant to this Agreement shall,
where possible, be reduced to writing, pictorial form, or electronic recording
and marked “Confidential” or “Proprietary” or with words of similar import.
Neither party shall be deemed to have disclosed SES’ Confidential Information
due to the fact that such SES’ Confidential Information can be discerned from a
U-GAS system sold by such party, either through reverse engineering or
observation or due to the nature of the product itself.
3.10 All SES’ Confidential Information disclosed pursuant to this Agreement by
SES shall remain the property of SES and, except as otherwise licensed
hereunder, no license or grant of rights in any of the SES’ Confidential
Information covered hereunder is conveyed by SES solely by its disclosure
hereunder, except for Improvements, in accordance with Section 5.1.

 

6



--------------------------------------------------------------------------------



 



3.11 GTI agrees that during the Term and for a period of ten (10) years
thereafter, GTI will hold secret and confidential, will not disclose in any
manner to any person or concern, except to any of its or its Affiliates’
employees or contractors as are required to use such information, or to any
licensee or prospective licensee of the Know-How as relates solely to
Improvements, and only then under an obligation of secrecy binding upon such
employees, contractors, licensees, or prospective licensees, and as otherwise
permitted under the provisions of this Agreement, and will not use, except
pursuant to this Agreement, any of the SES’ Confidential Information.
3.12 GTI hereby agrees to indemnify and hold harmless SES and its Affiliates
against any liability or loss resulting from unauthorized disclosure or use of
the SES’ Confidential Information by itself, its agents, or its Affiliates, to
whom the SES’ Confidential Information is disclosed pursuant to this Agreement.
No indemnity payments hereunder shall relieve the breaching party from liability
under applicable patent, copyright or trade secret laws, nor shall such payments
constitute a grant or continuation of a grant of any express or implied license
or covenant not to sue under any patents, copyrights or trade secrets of SES.
3.13 In the event that any SES’ Confidential Information shall be required by
law to be made available to any government agency by GTI, GTI shall notify SES
in writing of the requirement of such disclosure at least thirty (30) days prior
to such disclosure, unless disclosure in less than thirty (30) days is required,
in which case GTI shall immediately notify SES of the requirement. A copy of the
disclosed SES’ Confidential Information shall be sent to SES coincidental with
the transmission of the SES’ Confidential Information to the government.
3.14 Notwithstanding anything herein to the contrary, GTI hereby provides SES
with the assurance that no SES’ Confidential Information disclosed to GTI
pursuant to this Agreement shall be re-exported or trans-shipped directly or
indirectly to any destination requiring the approval of the United States
Government for such export or shipment until a request to do so has been
submitted to and approved by the United States Government.
ARTICLE 4. CONSIDERATION AND ROYALTIES
4.1 In consideration of the license grants from GTI to SES pursuant to this
Agreement, SES (i) shall not offer for sale any competing Coal or a Coal and
Biomass Mixture gasification technology during the Term; and (ii) shall pay to
GTI the March-In Payment, the Royalties and GTI’s Sublicense Royalty Share in
accordance with the remainder of this ARTICLE 4. GTI acknowledges and agrees
that it has received from SES the one hundred ninety thousand five hundred
shares (190,500) of SES restricted Common Stock required to be delivered to GTI
by SES pursuant to the 2006 Agreement.
4.2 March-In Payment. SES agrees to pay to GTI the sum of * (the “March-In
Payment”) during each calendar year of the Term, subject to the following:

  (a)  
subject to paragraphs (b) and (c) below, for each calendar year during the Term
SES shall pay GTI the March-In Payment on or before January 31 in the
immediately following calendar year;
    (b)  
no March-In Payment shall be payable for the calendar year ending 31st December
2009;

      [*]  
This information has been omitted in reliance upon Rule 24b-2 under the
Securities Exchange Act of 1934, as amended, and has been filed separately with
the Securities and Exchange Commission.

 

7



--------------------------------------------------------------------------------



 



  (c)  
SES shall be entitled to deduct from the March-In Payment due in any calendar
year any Royalties and Sublicense Royalties which are payable to GTI for the
same calendar year, it being acknowledged and agreed by the parties that if the
total amount of Royalties and Sublicense Royalties in any calendar year exceeds
* then no March-In Payment shall be due to GTI in respect of that calendar year.

4.3 Sublicense Royalties. All license fees and royalties payable by a Third
Party under a Sublicense agreement with SES or its Affiliate (as applicable)
(the “Sublicense Royalties”, which shall be deemed to include any additional
license fees as contemplated in Section 2.2(d) (iii) above) shall be shared
between SES and GTI in the ratio of *% to SES and *% to GTI (GTI’s share of such
Sublicense Royalties being “GTI’s Sublicense Royalty Share”). SES shall pay to
GTI GTI’s Sublicense Royalty Share as and when the Sublicense Royalties are
actually received by SES or its Affiliate (as applicable) from the relevant
Third Party and after deduction from GTI’s Sublicense Royalty Share of all
applicable withholdings, liabilities to taxation or other deductions or set-offs
which are required by law to be made by the Third Party (in which case the
deduction from GTI’s Sublicense Royalty Share shall be *% of the total deduction
made by the Third Party), SES or its Affiliate (as applicable). SES agrees to
use all reasonable commercial endeavours to maximize the amount of Sublicense
Royalties under the Sublicenses, and to collect associated payments when due in
accordance with Sublicences.
4.4 If SES or an SES Affiliate invests in, or has an option to invest in, *
percent or less of the equity in a Third Party, and the Sublicense Royalty
payable by such Third Party equals or exceeds the Standard Royalty, then SES
shall pay to GTI GTI’s Sublicense Royalty Share as contemplated above. If SES or
an SES Affiliate invests in, or has an option to invest, * percent or less of
the equity in a Third Party, and the Sublicense Royalty is less than the
Standard Royalty, then in addition to GTI’s Sublicense Royalty Share
contemplated above, SES shall also pay to GTI a percentage of its dividends and
proceeds from liquidation of its equity position in said Third Party (the
“Dividend Share”) based on the amount of GTI’s Sublicense Royalty Share. The
Dividend Share shall be between * percent and * percent of the revenues actually
received by SES from its interest in the Third Party and shall be calculated as
the Standard Royalty less GTI’s Sublicense Royalty Share, the difference of
which is divided by the Standard Royalty, and the resultant dividend multiplied
by * percent. For example, if SES or an Affiliate own * percent of the equity of
a Third Party, and the Sublicense Royalty is USD * /MMBtu/hour of dry syngas
production, then GTI shall receive GTI’s Sublicense Royalty Share plus a
Dividend Share of *% [{(*/MMBtu/hour — */MMBtu/hour) ÷ */MMBtu/hour}X *%]; that
is *% of the proceeds received by SES resulting from its equity interest.
Dividend Share payments shall be made to GTI when dividends or proceeds from
liquidation of its equity position are actually received by SES or its Affiliate
(as applicable) and shall be net of all applicable withholdings, liabilities to
taxation or other deductions or set-offs which are required by law to be made by
the Third Party.
4.5 Equity Royalty. SES agrees to pay to GTI for each U-GAS unit licensed,
designed, built and/or operated by or for SES, or any party other than a Third
Party an upfront royalty of USD */MMBtu/hour of dry syngas production of rated
design capacity of the U-GAS system using Coal, a mixture of Coal and Biomass,
or Biomass as the feed stock (the “Standard Royalty”). The Standard Royalty
shall be paid in two equal installments: the first installment shall be paid
upon the earlier of the securing of binding commitments for necessary debt
financing for

      [*]  
This information has been omitted in reliance upon Rule 24b-2 under the
Securities Exchange Act of 1934, as amended, and has been filed separately with
the Securities and Exchange Commission.

 

8



--------------------------------------------------------------------------------



 



construction of the associated U-GAS system and related facilities or SES (or
its Affiliate) transferring to the licensee the detailed U-GAS system gasifier
production drawings or the complete U-GAS system control logic; and the last
installment shall be paid upon the completion of the build of the U-GAS system.
If the U-GAS system consists of more than one unit to be built over a period of
years, then the second installment of the Standard Royalty shall be paid
proportionately at the completion of each unit. Payments shall be made to GTI no
earlier than the associated triggering event, and no later than 30 days after
the associated triggering event. As necessary, the amount of the last
installment shall be adjusted so that the total Standard Royalty corresponds to
the rated design capacity of the U-GAS system as per the U-GAS system production
drawings and associated calculations and models.
4.6 Carried Interest Royalty. In the event that SES or an Affiliate of SES is
granted a Carried Interest in a Third Party, and such Carried Interest is equal
to or less than * percent of the equity in the Third Party, in such case SES
shall have the option to:

  (a)  
Pay GTI the Standard Royalty contemplated in Section 4.5 above; or
    (b)  
Pay GTI the GTI’s Sublicense Royalty Share in accordance with Section 4.3 above,
and also pay to GTI *% of SES’ proceeds resulting from its Carried Interest.

4.7 SES shall provide GTI with a copy of each contract (including any Sublicense
agreement entered into with any Third Party) entered into by SES for the
licensing, design, construction or operation of a U-GAS system. SES shall report
to GTI either in writing or by e-mail its progress in commercializing the U-GAS
system at least every six months beginning with the Effective Date.
4.8 Failure of SES to complete any of the requirements of Section 4.1 to 4.6
inclusive shall allow GTI to terminate this Agreement pursuant to the provisions
of Section 10.2 hereof.
ARTICLE 5. IMPROVEMENTS
5.1 SES hereby agrees to disclose to GTI each SES Improvement, and shall fully
disclose the nature and manner of applying and utilizing such Improvement within
6 months of conception. SES hereby grants to GTI a royalty-free non-exclusive
irrevocable license, with the right to grant sublicenses, to make, have made,
manufacture, have manufactured, use, market, import, offer for sale, and sell
systems incorporating said Improvements, but excluding therefrom any use for
which SES enjoys the exclusive U-GAS rights, such as the conversion of Coal or
Coal and Biomass Mixture.
ARTICLE 6. INDEMNIFICATION
6.1 SES agrees to hold harmless, defend and indemnify GTI and its Affiliates
against all damage, expense and liability, including attorneys fees, resulting
from injury to or death of any person or damage to any property by reason of
SES’s use of the Know-How and relating to U-GAS systems. Notwithstanding, GTI
reserves the right to be represented, at its own expense, by legal counsel of
its choice, in any proceedings arising under this Section 6.1.

      [*]  
This information has been omitted in reliance upon Rule 24b-2 under the
Securities Exchange Act of 1934, as amended, and has been filed separately with
the Securities and Exchange Commission.

 

9



--------------------------------------------------------------------------------



 



6.2 GTI shall promptly notify SES in writing of any claim asserted against GTI
that SES has an obligation to indemnify and defend GTI against pursuant to this
Agreement; provided, however, that a failure to so notify SES shall not relieve
SES of its indemnity obligations unless SES can demonstrate that it was
substantially prejudiced by GTI’s failure to notify. SES shall not settle such
claim or cause of action prior to obtaining the consent of GTI. In the event
that there is an actual or potential conflict of interest between SES and GTI
with respect to any such claim or cause of action, such that counsel selected by
SES cannot represent both SES and GTI without waivers of such conflict, SES
shall pay the reasonable costs and expenses of GTI’s separate legal
representation, in addition to the cost of counsel selected by SES.
ARTICLE 7. REPRESENTATIONS AND WARRANTIES.
7.1 GTI represents that at the time of execution hereof:

  (a)  
There are no agreements, assignments, encumbrances or licenses in existence that
are inconsistent with the provisions of this Agreement;
    (b)  
GTI owns or has a right to license all right, title and interest in and to
Know-How licensed to SES hereunder;
    (c)  
The Know-How licensed to SES hereunder are not known to infringe upon or
otherwise violate, nor to be inconsistent with, the rights of any other person
or entity;
    (d)  
There are no disputes, conflicts, claims (actual or threatened), actions,
litigation, arbitrations, suits, proceedings, judgments, or decrees existing,
pending, threatened by or against, or affecting or relating to the Know-How
licensed to SES hereunder (collectively, the “Claims”).

7.2 It is understood and agreed that there shall be no warranty by GTI, express
or implied, as to the results to be obtained utilizing GTI’s Confidential
Information and Know-How of GTI.
7.3 GTI states that:

  (a)  
GTI is aware of the provisions of Rule 144 promulgated under the Securities Act
of 1933 (“Rule 144”) which permit limited resale of securities purchased in a
private placement (a) by nonaffiliates of a company not less than two (2) years
after such nonaffiliate has purchased and paid for the security to be sold, or
(b) subject to the satisfaction of certain conditions, including among other
things, the existence of a public market for the securities, the availability of
certain current public information about SES, the resale occurring not less than
one (1) years after the securities to be sold have been purchased and paid for,
the resale being effected through a “broker’s transaction” or in transactions
directly with a “market maker” (as provided by Rule 144(f)) and the number of
securities sold during any three (3) month period not exceeding specified
limitations. SES has no obligation to supply the information required for sales
under Rule 144.

 

10



--------------------------------------------------------------------------------



 



  (b)  
GTI is acquiring the Common Stock for investment for its own account and not
with the view to, or for resale in connection with, any distribution thereof. It
understands that the Common Stock have not been registered under the Act by
reason of a specified exemption from the registration provisions of the Act,
which requires, among other things, the bona fide nature of GTI’s investment
intent as expressed herein.
    (c)  
GTI is authorized and otherwise duly qualified to acquire and hold the Common
Stock and has not been formed or reorganized for the specific purpose of
acquiring the Common Stock.
    (d)  
GTI believes it is an “accredited investor” (as defined in. Section 501 of
Regulation D under the Securities Act of 1933), but, if it is not an “accredited
investor”, then it is by virtue of its business or financial experience or its
relationship to SES or SES’s management, capable of evaluating the merits and
risks of an investment in the Common Stock and GTI is capable of protecting its
own interest with respect to its investment in the Common Stock, and is
financially capable of bearing the risk of that investment.

7.4 Sole Licensee. GTI, for as long as this Agreement remains exclusive, hereby
agrees that it shall not license the Know-How to anyone else to manufacture,
make, use, or sell U-GAS systems for conversion of Coal and/or Coal and Biomass
Mixture incorporating the Know-How.
ARTICLE 8. CONFIDENTIAL INFORMATION ENFORCEMENT
8.1 Upon learning of the possible misuse or misappropriation of GTI’s trade
secrets or GTI’s Confidential Information by a third party, SES shall inform GTI
of that fact, and shall supply GTI with any evidence available to it pertaining
to the possible misuse or misappropriation. GTI shall have the sole right to
determine whether or not and how to proceed to protect such trade secrets and
GTI’s Confidential Information. SES agrees to cooperate with GTI in any
enforcement action and will join suit as a co-plaintiff at GTI’s request, if
required for jurisdictional purposes. Any damage recovery shall be shared by the
parties in proportion to their contribution to the legal expenses of any such
lawsuit. GTI shall have the primary authority to settle any action or claim
brought hereunder.
8.2 Upon learning of the possible misuse or misappropriation of SES’ trade
secrets or SES’ Confidential Information by a third party, GTI shall inform SES
of that fact, and shall supply SES with any evidence available to it pertaining
to the possible misuse or misappropriation. SES shall have the sole right to
determine whether or not and how to proceed to protect such trade secrets and
SES’ Confidential Information. GTI agrees to cooperate with SES in any
enforcement action and will join suit as a co-plaintiff at SES’ request, if
required for jurisdictional purposes. Any damage recovery shall be shared by the
parties in proportion to their contribution to the legal expenses of any such
lawsuit. SES shall have the primary authority to settle any action or claim
brought hereunder.

 

11



--------------------------------------------------------------------------------



 



8.3 When SES mentions the U-GAS system that is the subject matter of this
Agreement in writing in any press release or other promotional documentation,
SES shall include the phrase “Licensed from Gas Technology Institute.” in said
release or promotional documentation.
ARTICLE 9. NOTICES
9.1 All important notices to be given in connection with this Agreement or its
performance shall be given to each head office in writing. Any urgent matters
shall be informed by telex or telefax, however, important notices in such matter
shall be confirmed in writing thereafter. Such notices shall he deemed to be
duly given when they have reached the addressees. All correspondence and reports
under this Agreement should be sent to the following addresses:
For SES:
Synthesis Energy Systems, Inc.
Three Riverway, Suite 300
Houston, Texas 77056
Attn: Francis Lau
For GTI:
Gas Technology Institute
1700 South Mount Prospect Road
Des Plaines, IL 60018-1804
Attn: Licensing Manager

 
or such other address to which either party shall give due written notice from
time to time.

ARTICLE 10. TERM AND TERMINATION
10.1 This Agreement shall continue in full force and effect from the Effective
Date of this Agreement until 30 August 2016 (the “Initial Term”), unless
otherwise terminated earlier pursuant to Section 10.2 or 10.3 herein.
Notwithstanding the above, the term of this Agreement may be extended for an
additional ten (10) years beyond the Initial Term by SES giving GTI, no earlier
than 180 days and no later than 90 days prior to the end of the original Term,
written notice of its election to extend this Agreement under the same terms and
conditions, provided that SES has satisfied and is in compliance with all of its
duties and obligations under this Agreement, including, but not limited to, its
obligations under ARTICLE 4 hereof. Prior to the end of the second ten (10) year
term, SES may extend the Term of this Agreement for an additional ten (10) years
by SES giving GTI, no earlier than 180 days and no later than 90 days prior to
the end of the second ten (10) year Term, written notice of its election to
extend this Agreement under the same terms and conditions, provided that SES has
satisfied and is in compliance with all of its duties and obligations under this
Agreement, including, but not limited to, its obligations under ARTICLE 4
hereof.
10.2 In the event that either party shall default by failing or refusing to
perform any of its obligations hereunder, the other party, may, without waiving
other rights, provide the defaulting party with a written notice specifying the
particulars of such default and stating the notifying party’s intent to
terminate this Agreement on a date not less than ninety (90) days after such

 

12



--------------------------------------------------------------------------------



 



notice is sent unless such default shall be fully remedied by such date, and
this Agreement shall terminate on such date.
10.3 This Agreement shall terminate immediately and automatically upon the act
of SES admitting in writing its inability to pay its debts generally as they
become due, filing a petition in bankruptcy or under any other insolvency act,
making an assignment for the benefit of creditors, or upon a petition in
bankruptcy, or for the appointment of a receiver being filed against it, failing
to have the petition or appointment dismissed or vacated within sixty (60) days
from the date thereof.
10.4 Termination of this Agreement shall not relieve the parties of their
obligations under ARTICLE 3 and ARTICLE 5 of this Agreement, said obligations to
continue for ten (10) years after the date of any such termination.
10.5 The waiver, express or implied, by either SES or GTI of any right hereunder
or of any right to seek remedies arising from any failure to perform or breach
hereof by SES or GTI, shall not constitute or be deemed a waiver of any other
right hereunder, whether of a similar or dissimilar nature thereto.
ARTICLE 11. GENERAL
11.1 Arbitration. All disputes, controversies or differences arising between SES
and GTI out of, or in relation to, or in connection with, this Agreement or for
the breach hereof, which SES and GTI are unable to resolve between themselves
shall be settled finally and bindingly by arbitration under the Rules of
Arbitration of the International Chamber of Commerce by one or more arbitrators
in accordance with the Rules. All costs of the said arbitration shall be borne
equally by SES and GTI. The language used in the arbitral proceedings shall be
English. The arbitration shall be held in Chicago, Illinois, USA. The decision
of the arbitrator shall be enforceable by and through any court that has
jurisdiction over the subject matter hereof.
11.2 If any article, paragraph, section, term, condition or provision of this
Agreement shall finally be adjudged to be unlawful or unenforceable for any
reason, such article, paragraph, section, term, condition, or provision hereof
shall be deemed to be severable here from and shall be deemed thereby to be
stricken here from and this Agreement shall thereafter otherwise remain in full
force and effect as amended by such adjudication.
11.3 This Agreement shall not be assignable by either party except that either
party may assign all of its rights hereunder together with all of its
obligations hereunder to an Affiliate, any third party with which it may merge
or consolidate or to a purchaser of substantially all of the assets of such
party. The parties shall notify each other hereunder immediately of any
assignment made pursuant to this Section 11.3. This Agreement shall be binding
upon and inure to the benefit of the parties, and their respective heirs,
assigns, successors, and legal representatives.
11.4 Time and diligence of the parties are of the essence to this Agreement, it
being understood that in the event of any act of God, war, insurrection, strike
or wildcat labor disturbance, or act or occurrence solely outside the direction
or control of the parties, which occasions some delay, the time periods set
forth hereunder shall be extended for the duration of such act or occurrence.

 

13



--------------------------------------------------------------------------------



 



11.5 This Agreement, when executed by the parties, together with its exhibits,
shall constitute the entire Agreement between the parties with reference to the
subject matter hereof and may only be amended in a writing signed by the
parties. There are no other understandings, agreements or representations,
express or implied, not specified herein.
11.6 Governing Law. The parties agree that, in the event of a dispute regarding
this Agreement, this Agreement shall be governed in all respects by the laws of
the State of Illinois, excluding its conflict of laws principles.
11.7 Headings. The headings used in this Agreement are intended for convenience
only and shall not be deemed to supersede or modify any provisions.
ARTICLE 12. EXPORT RESTRICTIONS, TAXES AND DUTIES.
12.1 SES acknowledges that the INDUSTRIAL PROPERTY RIGHTS referenced in this
Agreement may be subject to export control under U.S. Export Administration
Regulations. SES accepts and assumes all responsibility for compliance with
United States export regulations with respect to their exportation. SES
covenants and agrees to comply strictly with these regulations, to cooperate
fully with GTI in any official or unofficial audit or inspection that relates to
said regulations, and not to export, re-export, divert, transfer or disclose
directly or indirectly, or permit the export of any item, component, or
combination of the U-GAS system or Know-How to any country for which the United
States Export Administration Act of 1979 and the regulations issued thereunder,
or any other United States law or regulation, requires export or re-export
authorization or approval under a validated export license. SES will bear the
expense of its compliance with all applicable United States laws and regulations
in this connection without reimbursement or offset.
12.2 SES acknowledges and agrees that GTI has no responsibility or liability for
taxes or customs duties, harbor fees or storage or transportation charges,
related in any way to the U-GAS system or Know-How licensed hereunder. SES
agrees to assume all responsibility for their collection and/or payment
including, without limitation, for value added taxes, sales taxes, use taxes,
excise taxes, service taxes, customs duties, customs storage fees, or
withholding taxes, if any, all without reimbursement by GTI.
IN WITNESS WHEREOF, the parties have caused this Agreement to he executed by
their duly authorized representatives as of the Effective Date.

                              Synthesis Energy Systems, Inc.       Gas
Technology Institute       By:   /s/ Donald P. Bunnell       By:   /s/ Paul
Chromek                          
 
  Title:   President & CEO — Asia Pacific           Title:   Corporate Secretary
   

 

14